Citation Nr: 0935415	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-38 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg 
post-phlebitic syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  Jurisdiction of the 
Veteran's claims file was subsequently transferred to the RO 
in Reno, Nevada.  

In connection with this appeal, the Veteran and the spouse 
testified at a hearing before the undersigned Veterans Law 
Judge sitting at the Reno RO in March 2008; a transcript of 
that hearing is associated with the claims file.    

The Board notes that, in connection with the Veteran's March 
2008 hearing, he submitted additional evidence consisting of 
a January 1973 letter from Dr. Reagor and a December 2007 VA 
treatment record.  In a written statement received in 
connection with such documents, the Veteran waived agency of 
original jurisdiction consideration of the evidence.  See 
38 C.F.R. § 20.1304 (2008).  The Board also notes that such 
documents were of record and had been previously considered 
by the RO prior to certification of the appeal to the Board.  
Therefore, the Board may properly consider the additionally 
received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's service-connected disability of left leg post-
phlebitic syndrome is currently evaluated as 10 percent 
disabling, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7121.  At his March 2008 Board hearing and in documents of 
record, he contends that such disability is more severe than 
reflected by the currently assigned evaluation.  
Specifically, the Veteran argues that he experiences 
persistent edema, a rash, eczema, constant pain, sensitivity 
to touch, weakness, and soreness in the buttock and calf.  
Therefore, the Veteran claims that he is entitled to a rating 
in excess of 10 percent for his left leg disability. 

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination so as to determine the current 
nature and severity of his left leg disability.  In this 
regard, at his March 2008 Board hearing, he contended that 
such disability now meets the criteria for a rating in excess 
of 10 percent.  Specifically, he indicated that he 
experiences persistent edema, which is not completely 
relieved by elevation or support hose, and eczema.  
Additionally, in a June 2007 letter, the Veteran's private 
physician, Dr. Dutter, reported that the Veteran's left leg 
swelling continued and will probably be chronic in nature 
indefinitely.  VA treatment records dated in 2007 reflect 
complaints of increased swelling, persistent pain, and a dry 
or psoriasis rash of the leg.  As the medical and lay 
evidence of record indicates that the Veteran's service-
connected left leg disability may have increased in severity 
since his last VA examination in August 2006, the Board finds 
that a remand is necessary in order to schedule the Veteran 
for a contemporaneous VA examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Additionally, while on remand, any outstanding, relevant 
treatment records should be obtained.  Specifically, the 
Veteran has indicated that he receives treatment from Dr. 
Dutter, a private physician, as well as through the Reno, 
Nevada, VA Medical Center, which is part of the VA Sierra 
Nevada Health Care System.  VA most recently obtained records 
from such facility in February 2008.  Therefore, while on 
remand, any outstanding, relevant records from Dr. Dutter, as 
well as any other private physician or facility the Veteran 
identifies, and records dated from February 2008 to the 
present from the Reno VA Medical Center should be obtained 
and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
Authorization and Consent to Release 
Information to VA forms (VA Form 21-4142), 
any treatment records from Dr. Dutter, as 
well as any other private physician or 
facility the Veteran identifies, and 
records dated from February 2008 to the 
present from the Reno VA Medical Center 
should be obtained and associated with the 
claims file.  For VA records, the requests 
should continue either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
these records should be fully documented, 
and the VA facility should provide a 
negative response if records are not 
available.  For private records, if any 
records cannot be obtained after all 
reasonable efforts have been expended, the 
Veteran should be notified and given the 
opportunity to provide such records.

2.  After completing the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his left leg post-
phlebitic syndrome.  The examiner should 
review the claims file.  Any evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  The 
examiner should identify the nature and 
severity of all current manifestations of 
the Veteran's service-connected left leg 
disability.  The examiner is requested to 
specifically indicate whether the Veteran 
has persistent edema of the left leg and, 
if so, whether such is not completely 
relieved by elevation of the extremity.  
The examiner also should state whether the 
Veteran has stasis pigmentation, eczema, 
ulceration, or subcutaneous induration and 
the extent and/or frequency of such 
manifestations.  The examiner should 
indicate any additional manifestations of 
the Veteran's left leg post-phlebitic 
syndrome, to include any joint, muscle, or 
nerve involvement, and the extent of such.  
The rationale for any opinion offered 
should be provided.  

In addressing the symptoms and current 
severity of the service-connected left leg 
post-phlebitic syndrome, the physician 
should reconcile any conflict between the 
Veteran's complaints and asserted symptoms 
which he claims are associated with his 
service-connected left leg post-phlebitic 
syndrome and the objective medical 
findings of record, including the current 
examination findings.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim 
should be readjudicated based on the 
entirety of the record.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




